Citation Nr: 0301126	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
August 1944.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal of an October 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in San Diego, California (the RO) which determined that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a back disability.

Other issues

The October 2000 rating decision also denied the veteran's 
claim of entitlement to service connection for bilateral 
plantar fasciitis.  To the Board's knowledge, no notice of 
disagreement (NOD) was submitted with respect to that 
determination.  Therefore, that issue is not before the 
Board at this time.  See 38 C.F.R. §§ 20.200, 20.201 
(2002); Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [a 
NOD initiates appellate review in the VA administrative 
adjudication process].  


FINDINGS OF FACT

1.  An unappealed October 1980 VA rating decision declined 
to reopen the veteran's claim for service connection for a 
back disability on the basis that no new and material 
evidence had been submitted.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
a back disability has not been received since October 
1980.



CONCLUSIONS OF LAW

1.  The October 1980 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(2002).

2.  The additional evidence presented since October 1980 
is not new and material, and the claim for service 
connection for a back disability is not reopened.               
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately is seeking entitlement to service 
connection for a back disability.  The matter presently 
before the Board involves whether he has submitted new and 
material evidence to reopen his previously denied claim.

In the interest of clarity, the Board will discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on 
appeal, providing relevant VA law and regulations, a 
factual background, and analysis of the claim.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45, 630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issue before the Board arose from a 
claim filed before November 9, 2000.  The regulatory 
amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

With respect to this issue on appeal which involves the 
matter of submission of new and material evidence, 
although VA's duty to assist appears to be circumscribed, 
the notice provisions of the VCAA are still applicable.  
The Board notes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio, supra.

After having carefully reviewed the record on appeal, the 
Board concludes that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  
In this case, the RO undertook action that is consistent 
with the notification and assistance provisions of the 
VCAA as it relates to new and material evidence claims, 
and then adjudicated the veteran's claim based on all the 
evidence of record.  In a March 2001 letter, the RO 
complied with the notice requirements of the VCAA and 
notified the veteran of the evidence he was expected to 
obtain and which evidence VA would obtain. The RO also 
outlined the evidence needed to support the veteran's 
claim.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see 
also Quartuccio, supra. 

Duty to assist

VA ordinarily has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, the issue on appeal 
involves the matter of whether a previously denied claim 
may be reopened.  Under such circumstances, VA's duty to 
assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Notwithstanding the fact that the duty to assist has not 
been triggered in this case, the Board notes that the VA 
afforded the veteran a medical examination in August 
2000.

The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
The veteran has not pointed to any evidence pertinent to 
the issue on appeal which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the issue 
of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for a back disability has been developed in 
conformity with the spirit of the VCAA.  Accordingly, 
the Board will proceed to a decision on the issue on 
appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1110 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Presumption of soundness/aggravation of preexisting injury 

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto. 
38 U.S.C.A. 1111 (West 1991); 38 C.F.R. 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease. Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service. 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(2002).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that 
date, the earlier version of the law remains applicable 
in this case.

Under 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim."  Only evidence 
presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the 
entire record.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to 
grant a claim.  There must be new and material evidence 
as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order 
for there to be new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false 
or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).


Factual background

The "old" evidence

The veteran filed an initial claim for service connection 
for a "nervous condition" in August 1944.  In that claim, 
he also mentioned that he had sustained a back injury in 
1942 [before he entered service in October 1943].  The 
veteran did indicate that he had a back disability at the 
time of his claim, and he did not claim entitlement to 
service connection for a back disability.  

The veteran filed an initial claim in July 1972 for a back 
injury that he indicated was sustained in March 1944.  In 
support of this claim, the veteran submitted a July 1972 
letter by his private physician, M.M., M.D., who indicated 
that he had been treating the veteran for a back condition 
since 1945, and that the veteran's back disability was 
permanent.  Dr. M.M. did not provide an opinion concerning 
the etiology or date of onset of the veteran's back 
disability.

The only other evidence of record at that time consisted 
of the veteran's service medical records.  These records 
showed that the veteran was seen in November 1943 for back 
pain.  The veteran indicated that he had strained his back 
two weeks earlier as a result of lifting.  X-rays revealed 
no evidence of fracture or dislocation, with both 
sacroiliac joints normal.  The veteran was seen five days 
later and received a diagnosis of muscular strain in the 
lumbar region.  It was noted that the veteran indicated 
that he had actually strained his back five months 
earlier, prior to his enlistment, while lifting and 
carrying an awning.  It was therefore determined that the 
veteran's back condition had preexisted service.  The 
veteran also indicated that he again strained his back 
upon lifting his sea bag.  A physical examination 
disclosed rigidity of the paravertebral muscles in lumbar 
region.  He was treated with sedatives, bed rest and 
physiotherapy, and was discharged to active duty six days 
later.  

The remaining service medical records made no reference to 
back pain.  A July 1944 medical survey report reflected 
that complete physical, neurological and special 
examinations were normal.  The report contained a 
diagnosis of constitutional psychopathic state and 
inadequate personality, and noted that the veteran had 
manifested an inability to adjust to the requirements of 
service and had frequently complained of a sore back which 
interfered with the performance of duty.  As a result, the 
veteran was found to be unfit for service and it was 
recommended that he be discharged from the U.S. Naval 
Reserve.  

In August 1972, the RO denied the veteran's claim on the 
basis that the veteran's back condition preexisted service 
and was not aggravated therein.

The October 1980 decision

The veteran attempted to reopen his claim for service 
connection for a back condition in September 1980.  He 
submitted a July 1972 letter from T.M., D.C., who 
indicated that the veteran had received treatment for a 
low spine condition in September 1953, February 1956, 
September 1969, June 1971, July 1971, April 1972 and June 
1972.  However, Dr. T.M. made no mention of the veteran's 
military service as a factor in the back disability.
 
In an October 1980 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back 
condition.  The veteran was notified of the RO's decision 
and of his appellate rights in an October 1980 letter but 
did not seek appellate review within one year of 
notification.  

The additional evidence

In October 1999, the veteran sought to reopen his claim 
for service connection for a back disability.

Since the October 1980 rating decision, the veteran 
submitted VA medical records dated from September 1980 to 
February 1981, a January 1985 Grossmont District Hospital 
medical report, VA outpatient treatment records dated from 
September 1997 to October 1999, and an August 2000 VA 
examination report.  

Analysis

The Board initially observes that the veteran attempted to 
reopen his claim in 1985.  In March 1985, the RO declined 
to reopen the veteran's claim for service connection for a 
back condition on the basis that no new and material 
evidence had been submitted.  However, the record does not 
show that the veteran was notified of either decision or 
of his appellate rights in connection with the March 1985 
decision.  Therefore, the March 1985 decision is final.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  Accordingly, the Board finds that the October 
1980 rating decision is the last final rating decision. 

As discussed above, in order for the veteran's claim of 
entitlement to service connection for a back disability to 
be reopened, new and material evidence must have been 
added to the record since the last final decision.  
38 U.S.C.A. § 5108.  There must be new and material 
evidence as to each and every aspect of the claim which 
was lacking at the time of the last final denial in order 
for there to be new and material evidence to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).
 
The veteran's claim for service connection for a back 
disability was denied in the past because there was no 
evidence that such disability was incurred in or 
aggravated by his military service.  Evidence previously 
of record, including the veteran's own statement, 
indicated that he had a pre-existing back injury which was 
not aggravated by service.  Medical evidence, in 
particular the July 1944 report of medical survey, 
indicated that the veteran injured his back before service 
and that there were no back problems in service, with the 
exception of a brief period in November 1943. 

In support of his claim, the veteran has submitted various 
medical treatment records.  All of these records are new, 
as they were not associated with the claims file at the 
time of the October 1980 rating decision.  Therefore, the 
Board must determine whether any of these records are 
material as defined under 38 C.F.R. § 3.156(a).

The veteran submitted a January 1985 Grossmont District 
Hospital medical report which indicated that the veteran 
had sustained low back pain three days prior while bending 
over.  The veteran reported a history of low intermittent 
back pain since a naval injury in "1942."  The diagnosis 
was acute severe lumbosacral strain.  

In addition, VA outpatient treatment records dated from 
September 1997 to October 1999 also documented the 
veteran's self-reported history of chronic back pain due 
to trauma in "[19]41."   

To the extent that evidence added to the record since 1980 
continues to document a back disability without addressing 
the matter of the relationship between the back disability 
and the veteran's service, the evidence, although new, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new 
and material evidence.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).

These medical records fail to show that the veteran's 
preexisting back disability was aggravated by service.  
The Board points out that medical professionals recorded 
the veteran's history of back pain since an injury in 
"1942" and since trauma in "[19]41".  However, the veteran 
did not enter service until October 1943.  Thus, the 
veteran's self-reported history contained in these reports 
does no more than confirm the fact that his back 
disability preexisted service.  This fact had already been 
established at the time of the October 1980 RO decision; 
in his August 1944 claim of entitlement to service 
connection for a psychiatric condition, the veteran 
indicated that he was treated for a back injury in 1942.  
Accordingly, none of these reports is probative of the 
central issue of whether the veteran's current back 
disability was aggravated by service. These reports, 
therefore, cannot be deemed material as defined under 38 
C.F.R. § 3.156 (2001). 

Also of record is an August 2000 VA examination report.  
During the interview, the veteran told the examiner that 
he injured his back in service when he fell onboard a ship 
while passing ammunition.  Following a physical 
examination, the examiner provided a diagnosis of 
degenerative arthritis of the lumbar spine.  The examiner 
concluded that "it was quite unlikely that [the veteran's] 
back problems stem from his reported injury while in the 
service.  It is my strong feeling that his back problem is 
very probably due to his overweight condition and his 
obesity and this has caused the severe degenerative 
arthritis."  This opinion does not provide evidence that 
the veteran's current back condition was incurred in or 
aggravated by service; in fact, the contrary is true.  
Accordingly, this report cannot be deemed material. 

The Board has also considered the veteran's own statements 
in support of his claim.  In his October 2001 VA Form 9, 
for example, the veteran stated that he suffered an injury 
to his back while on active duty as a result of falling to 
the deck while lifting ammunition.  He indicated that he 
continued to experience back pain since that injury and 
had been treated by several chiropractors and physicians.  
The Board is obligated to accept the veracity of the 
veteran's statements.  See Justus, supra.  The Board 
finds, however, that these statements by the veteran 
cannot be deemed material.  It is well established that 
lay statements cannot be used to establish a nexus between 
a current disability and service.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991) [holding that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence 
on the issue].   In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  The veteran's statements are 
therefore not material. 

In summary, the evidence received since the October 1980 
rating decision does not tend to show that the veteran's 
current back disability was aggravated by service.  In the 
absence of new and material evidence, the October 1980 
rating decision remains final, the veteran's claim is not 
reopened, and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of 
the elements necessary to reopen his claim for service 
connection for a back disability.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted to 
reopen a claim for service connection for a back 
disability, the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

